Case 1:19-md-02915-AJT-JFA Document 599 Filed 06/19/20 Page 1 of 4 PageID# 7070



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

 IN RE: CAPITAL ONE CONSUMER               )
 DATA SECURITY BREACH LITIGATION           )                 MDL No. 1:19md2915 (AJT/JFA)
 __________________________________________)

 This Document Relates to the CONSUMER Cases
 __________________________________________

              CAPITAL ONE’S MOTION TO COMPEL PRODUCTION OF FACT SHEETS

          Defendants Capital One Financial Corporation, Capital One Bank (USA), National

 Association, and Capital One, National Association (collectively, “Capital One”), pursuant to

 Rule 37(a) of the Federal Rules of Civil Procedure, move for an Order (1) compelling all 135 Non-

 Responsive Named Plaintiffs to provide a complete Fact Sheet, along with the documents

 requested in the Fact Sheets, no later than July 3, 2020 to Capital One, and (2) directing Lead

 Plaintiffs’ Counsel to coordinate those productions. Capital One also requests that the Court issue

 an order warning Lead Plaintiffs’ Counsel that in the event Non-Responsive Named Plaintiffs do

 not provide a completed Fact Sheet by July 3, 2020, their claims may be dismissed with prejudice.

 In support of this Motion, Capital One submits a memorandum of law filed contemporaneously

 herewith.




 42508845v1
Case 1:19-md-02915-AJT-JFA Document 599 Filed 06/19/20 Page 2 of 4 PageID# 7071



 Dated: June 19, 2020                      Respectfully Submitted,


                                           /s/
                                           David L. Balser (pro hac vice)
                                           S. Stewart Haskins II (pro hac vice)
                                           John C. Toro (pro hac vice)
                                           Kevin J. O’Brien (VSB No. 78886)
                                           Robert D. Griest (pro hac vice)
                                           KING & SPALDING LLP
                                           1180 Peachtree Street, N.E.
                                           Atlanta, Georgia 30309
                                           Tel.: (404) 572-4600
                                           Fax: (404) 572-5140
                                           dbalser@kslaw.com
                                           shaskins@kslaw.com
                                           jtoro@kslaw.com
                                           kobrien@kslaw.com
                                           rgriest@kslaw.com

                                           Defendants’ Lead Counsel


                                           Robert A. Angle (VSB No. 37691)
                                           Tim St. George (VSB No. 77349)
                                           Jon S. Hubbard (VSB No. 71089)
                                           Harrison Scott Kelly (VSB No. 80546)
                                           TROUTMAN SANDERS LLP
                                           1001 Haxall Point
                                           Richmond, VA 23219
                                           Tel.: (804) 697-1200
                                           Fax: (804) 697-1339
                                           robert.angle@troutman.com
                                           timothy.st.george@troutman.com
                                           jon.hubbard@troutman.com
                                           scott.kelly@troutman.com




                                       2
 42508845v1
Case 1:19-md-02915-AJT-JFA Document 599 Filed 06/19/20 Page 3 of 4 PageID# 7072



                                           Mary C. Zinsner (VSB No. 31397)
                                           TROUTMAN SANDERS LLP
                                           401 9th Street, NW, Suite 1000
                                           Washington, DC 20004
                                           Tel.: (703) 734-4334
                                           Fax: (703) 734-4340
                                           mary.zinsner@troutman.com

                                           Defendants’ Local Counsel




                                       3
 42508845v1
Case 1:19-md-02915-AJT-JFA Document 599 Filed 06/19/20 Page 4 of 4 PageID# 7073



                                  CERTIFICATE OF SERVICE

          I hereby certify that on June 19, 2020, I electronically filed the foregoing document with

 the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing to all

 counsel of record.

                                                       /s/
                                                       Mary C. Zinsner (VSB No. 31397)




 42508845v1
